Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 7/7/2022 are entered. Claims 2, 4, 8, and 15-20 are cancelled and claim 26 is new.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“expansion device” (of claim 23) includes the generic/nonce term “device” coupled with the function of “expansion”. A return to the specification provides for element 64 which is shown with the well-known symbol of an expansion valve. Therefor the limitation is interpreted as an expansion valve or equivalents thereof.
	
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 3/28/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gay (US 2,042,394).
Regarding claim 1, Gay discloses (references made to figure 3 unless otherwise noted) a vapor compression system comprising:
a compressor (A) having a suction port (connected to 20) and a discharge port (connected to 11);
a heat rejection heat exchanger (C) coupled to the discharge port to receive compressed refrigerant;
a heat absorption heat exchanger (G) coupled to the suction port;
a lubricant flow path (through 21 and 24) from the heat absorption heat exchanger (G) to the compressor (A); and
a side channel pump (Ka) located in the lubricant flow path;
wherein the side channel pump (Ka) includes an inlet coupled to the outlet on the heat absorption heat exchanger (21 to 24 connects from outlet of G to inlet of Ka);
wherein the side channel pump includes a vapor outlet (34) and a liquid outlet port (through 33) with the vapor outlet port with the vapor outlet port coupled to the heat rejection heat exchanger (C) downstream of the compressor (A) and upstream of the heat rejection heat exchanger (C).
Regarding claim 3, Gay discloses the outlet of the heat absorption heat exchanger (G) is located in a bottom portion of the heat absorption heat exchanger (exit 21 shown connecting to the bottom of G). 
Regarding claim 9, Gay discloses the vapor outlet port (34) is coupled to the compressor.
Regarding claim 23, Gay discloses an expansion device (F) is located fluidly downstream from an outlet of the heat rejection heat exchanger (C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7, 10, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay (US 2,042,394) in view of Nieforth (WO 2018/038926).
Regarding claim 5, Gay discloses the liquid outlet port is coupled to the compressor, but is silent concerning the bearings of the compressor. Nieforth discloses a liquid outlet port (304) being coupled to bearings in the compressor (36). It would have been obvious to one of ordinary skill in the art to have provided Gay with the bearing coupling of Nieforth in order to ensure proper bearing lubrication and increase life and efficiency of operation.
Regarding claim 6, Gay and Nieforth disclose the compressor includes at least one bearing (36 of Nieforth) drain port (134 of Nieforth) coupled to an inlet of the heat absorption heat exchanger (88 of Nieforth being analogous to G of Gay).
Regarding claim 7, Gay discloses the side channel pump (Ka) is independently driven but is silent concerning a controller. Nieforth discloses a controller (900) in communication with the side channel pump (190) and configured to activate the side channel pump in response to an operating condition of the compressor to direct fluid flow through the lubricant flowpath. It would have been obvious to one of ordinary skill in the art to have provided Gay with a controller as taught by Nieforth in order to provide variable quantities of return oil based on system conditions. It is noted that this feature is achieved mechanically in embodiments of figures 1 and 2 of Gay and therefor providing the same electronically in the embodiment of figure 3 follows.
Regarding claim 10, Gay lacks first and second compressor stages. Nieforth discloses the compressor (22) includes a first stage (24) and a second stage (26) and the vapor outlet port (306) is coupled to a second stage of the compressor upstream of the first stage (coupling shown at 40, where 40 is upstream of the first stage and is coupled to the second stage). It would have been obvious to one of ordinary skill in the art to have provided Gay with a two stage compressor as taught by Nieforth in order to increase compressor capacity.
Regarding claims 21-22, Gay lacks first and second compressor stages. Nieforth discloses the compressor (22) is a two-stage centrifugal compressor where the first and second stages are co-spooled. It would have been obvious to one of ordinary skill in the art to have provided Gay with a two stage compressor as taught by Nieforth in order to increase compressor capacity.
Claims 11-12 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay (US 2,042,394) in view of Carey et al (US 5,761,914).
Regarding claims 11 and 12, Gay discloses the system of claim 1, including the heat absorption heat exchanger being an evaporator, but lacks a falling film evaporator. Carey discloses a vapor compression system including a falling film evaporator (20) having a separator/distributor (22 and 24) wherein an inlet to the heat absorption heat exchanger is located above the distributor/separator. It would have been obvious to one of ordinary skill in the art to have provided Gay with a falling film evaporator as taught by Carey as failing film evaporators are known to operate at low static pressures (due to the minimal head pressure).
Regarding claim 24, Gay and Carey discloses the heat absorption heat exchanger is a refrigerant-water heat exchanger (9:61-67 of Carey).
Regarding claim 25, Gay and Carey discloses the liquid outlet port (through 33 of Gay) is coupled through a fluid line to a top portion of the heat absorption heat exchanger (G) above a separator distributor and the fluid line includes a pressure relief valve (42 or 40, provided by Carey returns to above the separator/distributor of separated refrigerant from collection tank).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay (US 2,042,394) in view of Beline (US 2,223,882).
Regarding claim 13, Gay discloses the system of claim 1, including the heat absorption heat exchanger being an evaporator, but lacks a flooded evaporator. Beline discloses the heat absorption heat exchanger (19) is a flooded evaporator having a separator/distributor (23). It would have been obvious to one of ordinary skill in the art to have provided Gay with a flooded evaporator in order to utilize a flooded evaporator’s known high rate of heat exchange.
Regarding claim 14, Gay and Beline discloses an inlet (18 of Beline) to the heat absorption heat exchanger is located below the separator/distributor.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay (US 2,042,394), in view of Nieforth (WO 2018/038926), and in view of Carey et al (US 5,761,914).
Regarding claim 26, Gay discloses the liquid outlet port is coupled to the compressor, but is silent concerning the bearings of the compressor. Nieforth discloses a liquid outlet port (304) being coupled to bearings in the compressor (36). Nieforth disclose the compressor includes at least one bearing (36 of Nieforth) drain port (134 of Nieforth) coupled to an inlet of the heat absorption heat exchanger (88 of Nieforth being analogous to G of Gay). It would have been obvious to one of ordinary skill in the art to have provided Gay with the bearing coupling of Nieforth in order to ensure proper bearing lubrication and increase life and efficiency of operation.
Gay discloses the heat absorption heat exchanger being an evaporator, but lacks a falling film evaporator. Carey discloses a vapor compression system including a falling film evaporator (20) having a separator/distributor (22 and 24) wherein an inlet to the heat absorption heat exchanger is located above the distributor/separator. It would have been obvious to one of ordinary skill in the art to have provided Gay with a falling film evaporator as taught by Carey as failing film evaporators are known to operate at low static pressures (due to the minimal head pressure).
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are moot in regard to the new ground of rejection. Gay is now relied upon as the primary reference who shows the connection downstream of the compressor newly added to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kishimoto et al (US 5,881,564)
Seewald et al (US 6,233,967)
Ring et al (US 6,516,627)
Durden (US 2,246,845).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763